Citation Nr: 1438961	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected disorder.

2.  Entitlement to an evaluation in excess of 30 percent for right ankle degenerative joint disease prior to February 13, 2013, and in excess of 40 percent since February 13, 2013.

3.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral arthritis.

5.  Entitlement to an initial evaluation in excess of 10 percent for right foot osteoarthritis.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Des Moines, Iowa, Regional Office (RO).


REMAND

In a June 2014 statement, the Veteran indicated that he underwent a private medical evaluation from a well-known orthopedic surgeon in Omaha, Nebraska, Dr. G., for all of the issues on appeal.  He explained that Dr. G. was very descriptive and detailed in his evaluation of the knees, ankles, and feet.  The Veteran further stated that he forwarded such evaluation to his representative; however, the report is not contained in the claims file.  Moreover, in the same statement, the Veteran successfully revoked his power of attorney with the American Legion for the purpose of the appeal.  Therefore, the RO must obtain the private evaluation from Dr. G. identified by the Veteran, and associate it with the record.  38 U.S.C.A. § 3.159(c)(1) (2013).  

In addition, in December 2012, the Veteran submitted an Authorization and Consent to Release Information to VA indicating that he received treatment at the VA Medical Center in Des Moines, Iowa for all of the issues on appeal in January 2006.  The record contains treatment records from that facility dated in June 2006 to September 2007.  Thus, the RO must obtain such VA treatment records identified by the Veteran dated in January 2006 to the present, and associate them with the record.  38 U.S.C.A. § 3.159(c)(2).    

Finally, as the Veteran receives ongoing treatment at the VA Medical Center in Omaha, Nebraska, the RO must also obtain records from such facility dated in February 2013 to the present.  Id.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's private treatment records from (1) Dr. G., M.D. located in Omaha, Nebraska, (2) the complete VA outpatient treatment records from the VA Medical Center in Des Moines, Iowa dated in January 2006 to the present, and (3) VA outpatient treatment records from the VA Medical Center in Omaha, Nebraska dated in February 2013 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

